Citation Nr: 0809543	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-06 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a disability rating reduction from 100 percent to 20 
percent for service-connected prostate cancer, effective June 
1, 2005, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active service from June 1968 to June 1970, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Atlanta, Georgia, which reduced a 100 percent disability 
rating for the veteran's service-connected prostate cancer to 
20 percent, effective as of June 1, 2005.  The veteran 
expressed disagreement with the reduction and perfected a 
substantive appeal.

The Board notes that the veteran has asserted that the 
symptoms associated with his service-connected prostate 
cancer are more disabling than reflected by the current 20 
percent disability rating.  However, the matter of the 
reduction in the assigned disability rating is the only issue 
on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 
279-280 (1992) (the issue on appeal is not whether the 
veteran is entitled to an increase, but whether the reduction 
in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) ("[t]his is a rating reduction case, not a rating 
increase case.").  The Board, therefore, refers the raised 
increased disability rating claim to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
his service-connected prostate cancer from 100 percent to 20 
percent.

2.  The March 2005 rating decision reduced the disability 
rating for his service-connected prostate cancer from 100 
percent to 20 percent, effective June 1, 2005.

3.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
prostate cancer subsequent to May 2004.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for prostate cancer have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 4.1, 4.2, 
4.115, 4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are unnecessary.  He has received notice regarding an 
effective date and the evidence needed to establish a rating 
by letters from VA dated in January 2004 and April 2006.  
Nevertheless, the claim for restoration of a 100 percent 
disability rating is being denied and no effective date is 
being established.  The Dingess Court held that once service 
connection is established, the claim is substantiated and 
further VCAA notice is not required.  Any potential timing 
deficiency with regard to the notification was remedied by 
the readjudication of the claim after the notice was 
provided.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 




Restoration of a 100 percent disability rating for prostate 
cancer

In October 2004, the RO granted the veteran's service 
connection claim for prostate cancer, assigning a 100 percent 
disability rating effective as of April 22, 2004.

Private medical treatment records from P. Santamaria, M.D., 
dated from March 2004 to August 2004 show that the veteran 
was diagnosed with adenocarcinoma of the prostate in March 
2004.  His last radiation treatment was said to be in April 
2004.  Follow-up treatment revealed genitourinary symptoms of 
dysuria, urgency, and nocturia urinary frequency.

A VA examination, conducted in December 2004, reflects that 
the veteran reported being treated with one Lupron injection 
and 23 consecutive radiation treatments in April 2004.  He 
added that in May 2004, he underwent brachytherapy or seed 
implantation.  He stated that since that time, he would 
experience continued weakness, lethargy, sweats, urinary urge 
incontinence, frequent nocturia, and erectile dysfunction.  
He also described three incidents of renal calculi, which 
were allowed to pass.  He denied any fecal incontinence.  The 
diagnosis was status post prostatic carcinoma with radiation 
therapy and brachytherapy; secondary urinary incontinence; 
and secondary status post three separate episodes of renal 
calculi.

VA outpatient treatment records dated from September 2004 to 
January 2006 reveal that the veteran continued to experience 
residuals of his prostate cancer to include symptoms urinary 
frequency and erectile dysfunction.

The veteran was initially assigned a 100 percent disability 
rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
which provides for malignant neoplasms of the genitourinary 
system.  The note following this diagnostic code provision 
indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after the May 2004 brachytherapy.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The veteran was notified of the RO's intent to reduce the 100 
percent disability rating for the service-connected residuals 
of prostate cancer by rating action dated in December 2004, 
which was sent accompanied by two letters dated on January 
18, 2005.  Thereafter, he was afforded an opportunity to have 
a pre-determination hearing and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 3.105(e), 
(i) (2007).  Final action to reduce the 100 percent 
disability rating to 20 percent was taken pursuant to 38 
C.F.R. § 3.105(e) in March 2005.  The veteran was informed of 
this decision by letter dated on March 30, 2005.  The 
reduction was made effective beginning June 1, 2005.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2007).

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2007). The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after May 2004.  Therefore, 
all of the evidence is in favor of a finding that the 
reduction from 100 percent was proper.


ORDER

Entitlement to restoration of a 100 percent disability rating 
for prostate cancer is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


